Citation Nr: 1422807	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  07-14 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a chronic low back disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a psychiatric disorder claimed as posttraumatic stress disorder (PTSD) and/or anxiety disorder.

6.  Entitlement to an initial compensable evaluation for residuals of a nasal fracture.    


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In December 2008, the Board remanded this matter so that the Veteran could testify before the Board as he requested.  In May 2009, the Veteran provided testimony before the undersigned Acting Veterans Law Judge via videoconference.  A transcript of the hearing has been included in the record.  In August 2009, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate review.  

The record in this matter consists of paper and electronic claims files.  Relevant documentary evidence has not been added to the record since the June 2011 Supplemental Statement of the Case (SSOC).  38 C.F.R. §§ 19.31, 20.1304 (2013).   

The issues of entitlement to service connection for left knee and low back disabilities are being REMANDED to the RO, and will be addressed further in the REMAND section of the decision below.  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  The Veteran has not had a right shoulder disability during the appeal period.

2.  The Veteran has not had a left shoulder disability during the appeal period.

3.  The Veteran has not had a psychiatric disability during the appeal period.

4.  The evidence of record does not indicate that the Veteran's nasal fracture residuals are manifested by a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side. 
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

3.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

4.  The criteria for a compensable rating for residuals of a nasal fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2013).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied on appeal by way of letters to the Veteran dated between May 2005 and January 2011, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the letters met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims addressed in this decision were readjudicated in the SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in May 2009.  VA afforded the Veteran VA compensation examinations into the nature and severity of his disorders.  VA has obtained the Veteran's STRs, and available post-service medical records relevant to his claims, to include private treatment records.  Moreover, the RO included in the claims files VA treatment records dated between 2001 and 2013.  

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.


Service Connection for Shoulder and Psychiatric Disorders

The Veteran claims that he incurred bilateral shoulder and psychiatric disorders during service.  He asserts that he injured his shoulders as the result of a motorcycle accident, and that he developed a psychiatric disorder as the result of emotional trauma related to the nasal fracture he experienced during service, the residuals of which have been service connected.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this matter, the evidence of record demonstrates that the Veteran has not been diagnosed with shoulder or psychiatric disorders during the appeal period.  The Board has reviewed private and VA treatment records dated since the Veteran's claims of entitlement to service connection in May 2005.  VA treatment records document the Veteran's complaints of shoulder pain (or arthralgia) and his complaints of PTSD, and note that certain VA medical personnel indicated a positive PTSD screen in 2005 and 2006.  However, none of the records contains a medical diagnosis of either a shoulder or a psychiatric disorder such as PTSD.  

Moreover, the only medical professionals who evaluated the Veteran, and who offered a report specifically addressing his claims, found the Veteran without a diagnosed psychiatric or shoulder disorder.  

In the February 2010 VA compensation examination report addressing the Veteran's mental state, the examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran's psychiatric system to include assessment under the Minnesota MultiPhasic Personality Inventory-2 (MMPI-2).  This examiner detailed the Veteran's complaints, and noted the Veteran's theory as to how he incurred PTSD during service.  Specifically, the Veteran indicated that a fellow service member kicked him in the nose, and the emotional trauma that resulted from the incident, and the nose fracture, led to his PTSD.  However, the VA examiner found the Veteran to be without a diagnosed psychiatric disorder.  The examiner stated that, "[t]he Veteran failed to meet DSM-IV diagnostic criteria for PTSD or an anxiety disorder or any other Axis I diagnosis."  Instead, the examiner indicated that the Veteran "is reporting some mild symptoms of emotional distress" on matters related to his family and his work situations.  The examiner stated that the Veteran's responses indicate he experiences "somatic complaints" and that he is "chronically worried and emotionally vulnerable."  The examiner also stated that the Veteran manifested "personality disorder traits."  This opinion is of probative value because it is clear, it is accompanied by an explanation, and it is based on the evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

The Board also notes a September 2010 VA examination report which addresses traumatic brain injury related to the incident in service that resulted in the fractured nose.  The report notes the Veteran's complaints of stress and difficulty functioning in his social and occupational lives, but is devoid of a diagnosis of a psychiatric disorder.  The examiner merely noted traumatic brain injury from the "facial injury."  

In the February 2010 VA compensation examination report addressing the Veteran's joints, the VA examiner indicated a review of the claims file, an interview of the Veteran, and an examination of the Veteran's orthopedic system.  The examiner detailed the Veteran's complaints of pain, and noted the Veteran's complaints of injury during service.  Further, the examiner diagnosed the Veteran with knee and back disorders.  However, the examiner noted full and normal range of motion on examination of the shoulders, and noted February 2010 x-ray evidence indicating normal shoulder joints.  The examiner concluded that the Veteran's shoulders were normal.  This finding is of probative value because it is based on the evidence of record.  See Bloom, supra.  

In finding an absence of evidence of current disorders in this matter, the Board has considered the Veteran's lay assertions.  The Veteran is certainly competent to attest to what he observes or senses such as shoulder pain and limitation of motion, and stress and anxiety.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  However, his statements are not of probative value regarding whether he has been diagnosed with shoulder and psychiatric disorders.  Each disorder is an internal pathology that is beyond the Veteran's capacity for lay observation.  Their etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not a competent witness to render a medical opinion that he has a shoulder or psychiatric disorder, or that such a disorder relates to service.  He does not have the requisite training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical questions before the Board, the medical evidence is of greater evidentiary value.  And the preponderance of the medical evidence indicates the absence of shoulder and psychiatric disorders for VA compensation purposes.  

In sum, the preponderance of the evidence of record is against finding that the Veteran has a current shoulder disability or psychiatric disorder, or has had either of these claimed disabilities at any time during the pendency of the appeal period.  The Board has reviewed the Veteran's complaints of shoulder pain and psychiatric symptoms.  However, the Veteran has not been diagnosed with a shoulder disability or psychiatric disorder.  Notably, pain alone cannot be construed as a disability under VA guidelines.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As such, service connection is unwarranted for shoulder and psychiatric disorders.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). 

The Claim to a Compensable Initial Rating 
for Residuals of a Nasal Fracture

The Veteran seeks a higher disability rating for residuals related to a nasal fracture during service.    

The Veteran's STRs document that he fractured his nose during service.  On May 5, 2005, the Veteran filed a claim of entitlement to service connection for residuals of the injury.  In the November 2005 rating decision on appeal, the RO granted service connection and assigned a noncompensable rating effective the date of claim.  The Veteran has appealed the assigned rating.  In this decision, the Board will consider whether a higher rating has been warranted from the date of claim to service connection on May 5, 2005.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower evaluation will be assigned.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. 

The RO has rated the service-connected nasal disorder under Diagnostic Code (DC) 6502 of 38 C.F.R. § 4.97.  Under DC 6502, the sole rating available of 10 percent is warranted for deviation of the nasal septum involving a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97.  After reviewing the lay and medical evidence of record, the Board finds that the Veteran has not had during the appeal period a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.    

The evidence of record relevant to this matter consists of lay statements, VA treatment records dated between 2005 and 2013, private treatment records dated between 2007 and 2009, and VA compensation examination reports dated in November 2006 and September 2010.  

None of the VA or private treatment records indicates a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The November 2006 VA examiner described the Veteran's disorder as a "nasal fracture, without displacement."  The examiner noted the Veteran's complaints of difficulty breathing "on and off" since the fracture, and of bleeding.  The Veteran reported no pain with the bones in his nose, but indicated that he experiences difficulty sleeping due to his nose problems.  The examiner indicated that the Veteran, by his own admission, had not sought medical treatment since 1980 for complaints related to the nasal fracture.  On examination, the examiner noted "mild bilateral nasal congestion" with five percent obstruction in the right nostril, and 20 percent obstruction in the left.  The examiner noted no pain on palpation involving the bridge of the nose, or the bony aspect of the nose.  Again, the examiner also noted no displacement of the nose.  And the examiner further noted "no deviation of the nasal septum at the present time."  An x-ray report further noted "old healed nasal bone fracture."  

The September 2010 VA examiner detailed the Veteran's history and his complaints of congestion.  The examiner also noted April 2010 x-rays which revealed a "nasal septal deviation to the right[.]"  In a March 2011 addendum report, the VA examiner noted no obstruction in the Veteran's nose.  The examiner also noted no scarring or deformity in the nose.  The examiner further stated that other disorders not currently on appeal - such as migraines, sleep apnea, or allergies - were not secondary to the nasal fracture.  

Hence, the evidence of record dated since May 2005 does not indicate a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  As such, an increased rating is unwarranted under DC 6502 of 38 C.F.R. § 4.97.  A compensable rating is therefore unwarranted under DC 6502.  

The Board notes that it has considered whether a higher rating could be assigned under another DC.  In particular, the Board considered DC 6504 which provides that scars of the nose or loss of part of the nose may be assigned a 10 percent rating if there is loss of part of one ala, or other obvious disfigurement.  However, the evidence of record does not indicate that the nose fracture resulted in any scarring or deformity with the nose.  With regard to DCs that address allergy disorders such as rhinitis and sinusitis, the Board finds these provisions inapplicable here because there is no evidence of record indicating that the nose fracture resulted in these other disorders.  Further, these other disorders are not currently subject to claims on appeal.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable initial rating for residuals of his nasal fracture.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

      Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The disability at issue - residuals of a nasal fracture - is specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. § 4.79.  As detailed above, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating for the disorder.  Rather, the schedular criteria directly address the disability he has experienced during the appeal period (i.e., mild obstruction).  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not indicate that the deviated septum - the primary residual of the in-service nasal fracture - causes marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1); Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013).  There is no evidence of record that the Veteran has been hospitalized for the disorder.  Further, though the Veteran indicated to the March 2011 VA examiner that his nasal problems interfere with his ability to work, the evidence does not indicate that the disorder at issue here - the deviated septum - causes employability problems.  Rather, his complaints relate primarily to nonservice-connected allergy and sinus problems.  Thus, even if his disability picture were exceptional or unusual, referral for extraschedular evaluation would not be warranted.  See Thun, supra.  



ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to a compensable initial rating for residuals of a nasal fracture is denied.  


REMAND

The Board finds additional medical inquiry warranted into the claims to service connection for left knee and low back disorders.  In its August 2009 remand, the Board indicated that inquiry should be conducted into whether these disorders relate to service, or to the service-connected right knee disability.  38 C.F.R. §§ 3.303, 3.310.  In response, the Veteran underwent VA compensation examination in February 2010.  The examiner addressed the issue of direct service connection, but did not comment on the issue of secondary service connection.  A remand for additional medical inquiry and commentary is therefore necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders). 

Further, any recent VA treatment records relevant to these claims should be included in the claims file.  The most recent records are dated in August 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in August 2013.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left knee and low back disabilities.  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand. 

The examiner is asked to comment on the following questions:

a.  Is it at least as likely as not that any currently present left knee or low back disability is related to any in-service disease, event, or injury?  Review of the entire record is required.  

Attention is invited to the STRs which document the Veteran's complaints during service of left knee and low back pain.  Attention is also invited to the letter of record from a chiropractor who indicates treatment of significant low back disability in the late 1980s.      

b.  Is it at least as likely as not that any currently present left knee or the low back disability is due to or caused by the service-connected right knee disability?  

c.  Is it at least as likely as not that any currently present left knee or the low back disability was aggravated by the service-connected right knee disorder.  

By aggravation, the Board means a permanent increase in the severity of the underlying disability that is beyond its normal progression.  

d.  Is it at least as likely as not that the Veteran had chronic arthritic changes in either his left knee or his low back within one year of his January 1972 discharge from service? 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  After all the above development has been completed, readjudicate the claims on appeal.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


